DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 11 October 2022.  Claims 1-167 are cancelled.  Claims 168-195 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 168-171, 173-178, 180, 186 and 194-195 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baer et al. (Hereinafter, Baer, US 2018/0246635 A1).
Per claim 168, Baer discloses a computer system (e.g., computer system 900 as shown in Fig. 9; paragraph [0061]), comprising: 
one or more processors(e.g., processing unit 902 as shown in Fig. 9; paragraph [0061]), wherein the computer system is in communication with a display generation component (e.g., output device(s) 916 as shown in Fig. 9; paragraph [0066]) and one or more input devices (e.g.,  input device(s) 914 as shown in Fig. 9; paragraph [0066]); and 
memory (e.g., memory 904 as shown in Fig. 9; paragraph [0062]) storing one or more programs configured to be executed by the one or more processors(paragraph [0071]), the one or more programs including instructions for: 
receiving, via the one or more input devices, an input that corresponds to a request to display a user interface based on a media item (paragraph [0031], “The composite image 310 is provided to a user interface module 312, which provides display data 314 to an output device and which receives events, such as input data 316, from one or more input devices….”); and 
in response to receiving the input, displaying, via the display generation component (paragraph [0031], “ ….In response to the input data 316, the user interface module may update the settings data 308 or the user interface element 306, which in turn can result in a change to the composite image 310. An updated composite image 310 is generated and displayed for the graphical user interface. The user interface module also may make such changes in response to other events (as indicated at 316) “), a user interface wherein displaying the user interface includes concurrently displaying: 
a media item ( e.g., image 100 as shown in Fig. 1) that includes a background element (e.g., background region 104 as shown in Fig. 1) and a foreground element (e.g., foreground region 102 as shown in Fig. 1) that is segmented from the background element based on depth information (Abstract; paragraph [0004], “… The combination of the image and the other user interface element(s) can change interactively in response to inputs, such as inputs from the environment, the computer system and/or the user. By interleaving a user interface element between the foreground and background regions of an image, a sense of depth can be provided by the user interface. With this appearance of depth, by interactively changing the combination of the image and user interface element in response to inputs, a sense of movement can be provided by the user interface ...  “); and
 system text (e.g., user interface element 106 as shown in Fig. 1; paragraph [0025], “The graphical user interface also includes a user interface element 106. In the example shown in FIG. 1, a single user interface element is shown, which is a set of alphanumeric symbols representing a clock showing the time “8:39”. The user interface element can be any type of user interface object typically found in a graphical user interface, such as an object that displays alphanumeric text, symbols and/or graphics, or an object that is a control which is responsive to user input...” ), wherein the system text (e.g., 106a as shown in Fig. 2) is displayed in front of the background element and behind the foreground element and has content that is dynamically selected based on a context of the computer system (paragraph [0027]; Examiner’s Note:  The login control box is emphasized by blurring and shrinking user interface element  106 such that it is displayed in front of the background element 104 and behind the foreground element 102  ).  
Per claim 169, Baer discloses the computer system of claim 168, wherein displaying the system text includes:
in accordance with a determination that the input was received in a first context, displaying first content in the system text (e.g., Fig. 1  illustrates a first context where the user interface element on top of the background region, but behind the foreground region ; paragraph [0026], “… In FIG. 1, the user interface element 106 can have a z-order which, when the layers are combined, places the user interface element on top of the background region, but behind the foreground region. For example, the background region can have a z-order of 0; the foreground region can have a z-order of 2, and the user interface element can have a z-order of 1. In this case, a portion of the “8” in “8:39” is occluded, at 114, and appears to be obscured by the foreground region (the ear of the cat). Such occlusion of the user interface element by the foreground region gives a sense of depth in the image ...  ”; Examiner’s Note: Fig. 1 shows displaying the system text  when the device is locked.); and 
in accordance with a determination that the input was received in a second context, displaying second content different from the first content in the system text (e.g., Fig. 2; paragraph [0026], “ …When the z-orders of the foreground region and the user interface element are swapped, the user interface element 106 would appear on top of both the foreground region and the background region. “; paragraph [0027] ; Examiner’s Note: Fig. 2 shows displaying the system text  when the user needs to enter a password.).  
Per claim 170, Baer discloses the computer system of claim 168, the one or more programs further including instructions for: 
detecting a change in context of the computer system; and in response to detecting the change in context of the computer system (paragraph [0058], “As another example, in response to an input representing the computer detecting presence of a user near the computer, … “), 
updating the system text at least partially based on the change in context (paragraph [0058], “ … a user interface element corresponding to a login prompt can be added to the user interface object as a top layer. Another user interface element in the user interface object can be moved to be between the foreground layer and background layer of the image. The other user interface element also can have other properties changed, such as its scale, opacity and blur. For example, the user interface element can be reduced in size, made partially transparent, and slightly blurred. “).  
Per claim 171, Baer discloses the computer system of claim 168, wherein the user interface based on a media item is a watch face (paragraph [0025], “The graphical user interface also includes a user interface element 106. In the example shown in FIG. 1, a single user interface element is shown, which is a set of alphanumeric symbols representing a clock showing the time “8:39”. The user interface element can be any type of user interface object typically found in a graphical user interface, such as an object that displays alphanumeric text, symbols and/or graphics, or an object that is a control which is responsive to user input….”). 
Per claim 173, Baer discloses the computer system of claim 168,wherein the user interface is a lock screen (paragraph [0018], “…In this example, the graphical user interface is a “lock screen” presented by an operating system of the computer, while the computer is in a locked state….  “).  
Per claim 174, Baer discloses the computer system of claim 168, wherein displaying the system text includes displaying a current time and/or a current date in the system text (paragraph [0025], “ The graphical user interface also includes a user interface element 106. In the example shown in FIG. 1, a single user interface element is shown, which is a set of alphanumeric symbols representing a clock showing the time “8:39”… “).  
Per claim 175, Baer discloses the computer system of claim 168, wherein the system text is at least partially obscured by the foreground element (paragraph[0025], “… In FIG. 1, the user interface element 106 can have a z-order which, when the layers are combined, places the user interface element on top of the background region, but behind the foreground region. For example, the background region can have a z-order of 0; the foreground region can have a z-order of 2, and the user interface element can have a z-order of 1. In this case, a portion of the “8” in “8:39” is occluded, at 114, and appears to be obscured by the foreground region (the ear of the cat)…“).  
Per claim 176, Baer discloses the computer system of claim 168, wherein the media item includes a photo and/or a video (e.g., “wallpaper” image 100 as shown in Fig. 1; paragraph [0018] ).  
Per claim 177, Baer discloses the computer system of claim 168, wherein displaying the user interface includes displaying an animation, wherein the animation includes a change over time of an appearance of one or more of the elements of the user interface based at least partially on the depth information (Abstract; paragraph [0053]; paragraph [0054], “Such changes can be implemented gradually by animation over a period of time. For example, given an initial set of properties, and the updated set of properties, a period of time and a number of samples to be generated over that period of time can be defined ... “; paragraph [0055]).
Per claim 178, Baer discloses the computer system of claim 177, wherein the animation includes a simulated rack focus effect (paragraph [0004]; Examiner’s Note: Baer teaches using a sense of depth and movement to direct focus to different regions or elements.).  
Per claim 180, Baer discloses the computer system of claim 177, wherein the animation includes decreasing a blur of the foreground element and/or zooming in on the foreground element (paragraph [0027], “…. In this example, the user interface element 106 also is smaller than as shown in FIG. 1, and blurred, and is labeled as 106a. The blurring and shrinking of this user interface element de-emphasizes ..   “).  
Per claim 186, Baer discloses the computer system of claim 168, the one or more programs further including instructions for:
detecting that a predetermined condition has been satisfied; and in response to detecting that the predetermined condition has been satisfied (paragraph[0058], “ As another example, in response to an input representing the computer detecting presence of a user near the computer, … “): 
displaying the user interface, wherein the user interface is based on a second media item instead of being based on the media item (paragraph [0058], “…a user interface element corresponding to a login prompt can be added to the user interface object as a top layer …  “), and wherein displaying the user interface includes concurrently displaying: 
the second media item that includes a second background element and a second foreground element that is segmented from the second background element based on depth information(paragraph [0058], “ …Another user interface element in the user interface object can be moved to be between the foreground layer and background layer of the image …”); and 
system text (e.g., 106a as shown in Fig. 2), wherein the system text is displayed in front of the second background element and behind the second foreground element and has content that is dynamically selected based on the context of the computer system (paragraph [0027]).  

Per claim 194, Baer discloses a non-transitory computer-readable storage medium  (e.g.,  memory 904 as shown in Fig. 9) storing one or more programs configured to be executed by one or more processors of a computer system(e.g., processing unit 902 as shown in Fig. 9), wherein the computer system is in communication with a display generation component and one or more input devices (paragraph [0061]), the one or more programs including instructions for: 
receiving, via the one or more input devices, an input that corresponds to a request to display a user interface based on a media item (paragraph [0031], “The composite image 310 is provided to a user interface module 312, which provides display data 314 to an output device and which receives events, such as input data 316, from one or more input devices….”); and
 in response to receiving the input, displaying, via the display generation component (paragraph [0031], “ ….In response to the input data 316, the user interface module may update the settings data 308 or the user interface element 306, which in turn can result in a change to the composite image 310. An updated composite image 310 is generated and displayed for the graphical user interface. The user interface module also may make such changes in response to other events (as indicated at 316) “), a user interface wherein displaying the user interface includes concurrently displaying:
 a media item ( e.g., image 100 as shown in Fig. 1) that includes a background element (e.g., background region 104 as shown in Fig. 1) and a foreground element (e.g., foreground region 102 as shown in Fig. 1) that is segmented from the background element based on depth information (Abstract; paragraph [0004], “… The combination of the image and the other user interface element(s) can change interactively in response to inputs, such as inputs from the environment, the computer system and/or the user. By interleaving a user interface element between the foreground and background regions of an image, a sense of depth can be provided by the user interface. With this appearance of depth, by interactively changing the combination of the image and user interface element in response to inputs, a sense of movement can be provided by the user interface ...  “); and
 system text (e.g., user interface element 106 as shown in Fig. 1; paragraph [0025], “The graphical user interface also includes a user interface element 106. In the example shown in FIG. 1, a single user interface element is shown, which is a set of alphanumeric symbols representing a clock showing the time “8:39”. The user interface element can be any type of user interface object typically found in a graphical user interface, such as an object that displays alphanumeric text, symbols and/or graphics, or an object that is a control which is responsive to user input...” ), wherein the system text (e.g., 106a as shown in Fig. 2) is displayed in front of the background element and behind the foreground element and has content that is dynamically selected based on a context of the computer system (paragraph [0027]; Examiner’s Note:  The login control box is emphasized by blurring and shrinking user interface element  106 such that it is displayed in front of the background element 104 and behind the foreground element 102  ).  
Per claim 195, Baer discloses a method, comprising:
at a computer system  (e.g., computer system 900 as shown in Fig. 9; paragraph [0061]) that is in communication with a display generation component (e.g., output device(s) 916 as shown in Fig. 9; paragraph [0066]) and one or more input devices (e.g.,  input device(s) 914 as shown in Fig. 9; paragraph [0066]):
receiving, via the one or more input devices, an input that corresponds to a request to display a user interface based on a media item (paragraph [0031], “The composite image 310 is provided to a user interface module 312, which provides display data 314 to an output device and which receives events, such as input data 316, from one or more input devices….”); and
 in response to receiving the input, displaying, via the display generation component (paragraph [0031], “ ….In response to the input data 316, the user interface module may update the settings data 308 or the user interface element 306, which in turn can result in a change to the composite image 310. An updated composite image 310 is generated and displayed for the graphical user interface. The user interface module also may make such changes in response to other events (as indicated at 316) “), a user interface wherein displaying the user interface includes concurrently displaying:
 a media item ( e.g., image 100 as shown in Fig. 1) that includes a background element (e.g., background region 104 as shown in Fig. 1) and a foreground element (e.g., foreground region 102 as shown in Fig. 1) that is segmented from the background element based on depth information (Abstract; paragraph [0004], “… The combination of the image and the other user interface element(s) can change interactively in response to inputs, such as inputs from the environment, the computer system and/or the user. By interleaving a user interface element between the foreground and background regions of an image, a sense of depth can be provided by the user interface. With this appearance of depth, by interactively changing the combination of the image and user interface element in response to inputs, a sense of movement can be provided by the user interface ...  “); and
 system text (e.g., user interface element 106 as shown in Fig. 1; paragraph [0025], “The graphical user interface also includes a user interface element 106. In the example shown in FIG. 1, a single user interface element is shown, which is a set of alphanumeric symbols representing a clock showing the time “8:39”. The user interface element can be any type of user interface object typically found in a graphical user interface, such as an object that displays alphanumeric text, symbols and/or graphics, or an object that is a control which is responsive to user input...” ), wherein the system text (e.g., 106a as shown in Fig. 2) is displayed in front of the background element and behind the foreground element and has content that is dynamically selected based on a context of the computer system (paragraph [0027]; Examiner’s Note:  The login control box is emphasized by blurring and shrinking user interface element  106 such that it is displayed in front of the background element 104 and behind the foreground element 102  ).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 172 is rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (Hereinafter, Baer, US 2018/0246635 A1) in view of Carceroni et al. (Hereinafter, Carceroni, US 2016/0048161 A1).
Per claim 172, Baer discloses the computer system of claim 168,  but does not expressly disclose wherein the user interface is an initially displayed screen of the computer system when the computer system transitions from a low power state to a higher power state.  
Carceroni discloses wherein the user interface is an initially displayed screen of the computer system when the computer system transitions from a low power state to a higher power state (paragraph [0033]; Fig. 1 illustrates displaying GUI 120B when the computer system transitions from a low power state to a higher power state.).  
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the wearable computing device of Carceroni with the user interface of Baer for  increasing the length of time that a wearable computing device may operate without recharging the battery as suggested by Carceroni (paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Carceroni to obtain the invention as specified in claim 172. 
Claim 181 is rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (Hereinafter, Baer, US 2018/0246635 A1) in view of Butcher et al. (Hereinafter, Butcher, US 2012/0212495 A1).
Per claim 181, Baer discloses the computer system of claim 177, but does not expressly disclose wherein the animation includes a parallax effect.  
Butcher discloses wherein the animation includes a parallax effect (Abstract; paragraph [0003]; paragraph [0017];and  paragraph [0024]).  
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the user interface animation techniques of Butcher with the user interface of Baer for conveying information in a more user friendly manner.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Butcher to obtain the invention as specified in claim 181. 
Claim 179 is rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (Hereinafter, Baer, US 2018/0246635 A1) in view of McCartney al. (Hereinafter, McCartney, US 2016/0048161 A1).
Per claim 179, Baer discloses the computer system of claim 177, but does not expressly disclose wherein the animation includes a simulated dolly zoom effect.  
McCartney discloses wherein the animation includes a simulated dolly zoom effect (paragraph [0014]; paragraph [0015]; and paragraph [0043]).  
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the animating models of McCartney with the user interface of Baer for creating animations without using keyframes, simply and based on time, independent of frame positioning as suggested by McCartney(paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and McCartney o obtain the invention as specified in claim 179. 
Claim 182 is rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (Hereinafter, Baer, US 2018/0246635 A1) in view of Mandryk al. (Hereinafter, Mandryk, US 2011/0202834 A1).
Per claim 182, Baer discloses the computer system of claim 168, but does not expressly disclose the one or more programs further including instructions for: 
detecting movement while the computer system is in a higher power state; and 
in response to detecting the movement, displaying, via the display generation component, the user interface with a simulated parallax effect that has a direction and/or a magnitude that is determined based on a direction and/or a magnitude of the movement.  
Mandryk disclose the one or more programs further including instructions for: 
detecting movement while the computer system is in a higher power state (e.g., Step 101 as shown in Fig. 1A; paragraph [0028], “… At 101, a device receives user input indicating motion in a UI element. For example, a UI system on a mobile device receives gesture information corresponding to a gesture on a touchscreen on the mobile device…“); and 
in response to detecting the movement, displaying, via the display generation component, the user interface with a simulated parallax effect that has a direction and/or a magnitude that is determined based on a direction and/or a magnitude of the movement(e.g., Steps 103-104 as shown in Fig. 1A; paragraph [028]; paragraph [0030]; paragraphs [0064-0075]).  
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the visual motion feedback of Mandryk with the user interface of Baer for providing a high level of functionality while maintaining a satisfying and consistent user experience as suggested by Mandryk (paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Mandryk to obtain the invention as specified in claim 182. 
Claims 183,187-188,192 and 193 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (Hereinafter, Baer, US 2018/0246635 A1) in view of Ko et al. (Hereinafter, Ko, US 2018/0329587 A1).
Per claim 183, Baer discloses the computer system of claim 168, but does not expressly disclose the one or more programs further including instructions for: 
displaying, via the display generation component, an editing user interface for editing a first complication of the user interface; 
while displaying the editing user interface, receiving, via the one or more input devices, a first sequence of one or more user inputs; and 
in response to receiving the first sequence of one or more user inputs: editing the first complication.  
Ko discloses the one or more programs further including instructions for: 
displaying, via the display generation component, an editing user interface for editing a first complication of the user interface (e.g., Fig. 19F illustrates displaying, via the display generation component, an editing user interface  1900 for editing a first complication 1902i of the user interface;  paragraph [0257]; paragraph [0476]); 
while displaying the editing user interface, receiving, via the one or more input devices, a first sequence of one or more user inputs (e.g., scroll 1938  as shown in Fig. 19F; paragraph [0477] ); and 
in response to receiving the first sequence of one or more user inputs: editing the first complication (paragraph [0477], “…To change the character, the user rotates 1910a via scroll 1938. In response to detecting scroll 1938, device 1900 ceases to display 1902i and displays character user interface object 1940 (FIG. 19F). Indicator 1932b is also updated to reflect the character. Scroll indicator 1942 is also updated to indicate the position of the new character along the series of selectable characters ...  “; Examiner’s Note:  The user presses interface 1900 to cause the editing user interface to be displayed. The scrolls 1910a to change the character complication.).  
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the context-specific user interfaces device of Ko with the user interface of Baer for making it easier to change characteristics of the user interface.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Ko to obtain the invention as specified in claim 183. 
Per claim 187, Baer discloses the computer system of claim 168, but does not expressly disclose the one or more programs further including instructions for: 
displaying, via the display generation component, a media selection user interface that includes a set of media items; 
receiving, via the one or more input devices, a fourth sequence of one or more user inputs corresponding to a selection of a subset of the set of media items including a third media item; and 
in response to receiving the fourth sequence of one or more user inputs corresponding to a selection of a subset of the set of media items including a third media item, displaying the user interface, wherein the user interface is based on the third media item.  
Ko discloses the one or more programs further including instructions for: 
displaying, via the display generation component, a media selection user interface that includes a set of media items(e.g., Fig. 19F illustrates displaying, via the display generation component, a media selection user interface 1900 that includes a set of media items; paragraph [0475]); 
receiving, via the one or more input devices, a fourth sequence of one or more user inputs corresponding to a selection of a subset of the set of media items including a third media item (paragraph [0476]); and 
in response to receiving the fourth sequence of one or more user inputs corresponding to a selection of a subset of the set of media items including a third media item, displaying the user interface, wherein the user interface is based on the third media item(paragraph [0477]; Examiner’s Note: Referencing Fig. 19F, user presses 1922 the interface 1900 to enter the edit mode.  The user taps 1932 edit to allow the user to scroll through different characters.  The user exits to save the selected character.).  
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the context-specific user interfaces device of Ko with the user interface of Baer for making it easier to change characteristics of the user interface.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Ko to obtain the invention as specified in claim 187. 
Per claim 188, Baer discloses the computer system of claim 168, but does not expressly disclose the one or more programs further including instructions for: 
in accordance with a determination that a plurality of media items contains at least one media item that satisfies a first set of predetermined criteria, adding one or more media items that satisfy the first set of predetermined criteria to a subset of media items selected for use with the user interface; and 
after adding one or more media items that satisfy the first set of predetermined criteria to the subset of media items, displaying the user interface, wherein displaying the user interface includes: 
automatically selecting a fourth media item from the subset of media items selected for use with the user interface; and 
after selecting the fourth media item from the subset of media items selected for use with the user interface, displaying the fourth media item.  
Ko discloses the one or more programs further including instructions for: 
in accordance with a determination that a plurality of media items contains at least one media item that satisfies a first set of predetermined criteria, adding one or more media items that satisfy the first set of predetermined criteria to a subset of media items selected for use with the user interface (paragraphs [0245-0249] paragraph [0254]; Examiner’s Note: Ko discloses selecting media items based on criteria such as time of day or user location); and 
after adding one or more media items that satisfy the first set of predetermined criteria to the subset of media items, displaying the user interface, wherein displaying the user interface includes: 
automatically selecting a fourth media item from the subset of media items selected for use with the user interface(paragraph [0310], “… Using, via the device, the set of one or more selection criteria to automatically generate and display a platter provides information to the user that is relevant to the current time (e.g., providing the user with a workout or breathe reminder when their schedule allows, as determined in accordance with data from the calendar application) without requiring a user input (e.g., to set such a reminder in advance)…   “); and 
after selecting the fourth media item from the subset of media items selected for use with the user interface, displaying the fourth media item (paragraph [0310]).  
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the context-specific user interfaces device of Ko with the user interface of Baer for making it easier to change characteristics of the user interface.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Ko to obtain the invention as specified in claim 188. 
Per claim 192, Baer discloses the computer system of claim 168, but does not expressly disclose wherein displaying the user interface includes concurrently displaying a second complication, wherein the second complication is displayed in front of the foreground element. 
Ko disclose wherein displaying the user interface includes concurrently displaying a second complication, wherein the second complication is displayed in front of the foreground element (paragraph [0259]; Examiner’s Note: Ko disclose visual distinguishing the selected complication ).
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the context-specific user interfaces device of Ko with the user interface of Baer for making it easier to change characteristics of the user interface.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Ko to obtain the invention as specified in claim 192. 
Per claim 193, Baer discloses the computer system of claim 168, but does not expressly disclose wherein displaying the user interface includes concurrently displaying a third complication wherein the third complication is displayed behind the foreground element.  
Ko disclose wherein displaying the user interface includes concurrently displaying a third complication wherein the third complication is displayed behind the foreground element (paragraph [0259]; Examiner’s Note: Ko disclose visual distinguishing the selected complication ).
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the context-specific user interfaces device of Ko with the user interface of Baer for making it easier to change characteristics of the user interface.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Ko to obtain the invention as specified in claim 193.
Claims 184 and 185 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (Hereinafter, Baer, US 2018/0246635 A1) in view of Wilson et al. (Hereinafter, Wilson, US 2017/0357427 A1).
Per claim 184, Baer discloses the computer system of claim 168, but does  not expressly disclose wherein the system text displayed in the user interface is displayed with a first font, and the one or more programs further include instructions for:
after displaying the user interface with the system text displayed with the first font, receiving, via the one or more input devices, a request to edit the user interface; 
in response to receiving the request to edit the user interface, displaying, via the display generation component, an editing user interface for editing the user interface;
 while displaying the editing user interface, receiving, via the one or more input devices, a second sequence of one or more user inputs; 
in response to receiving the second sequence of one or more user inputs, selecting a second font for the system text; and 
after selecting the second font for the system text, displaying the user interface, wherein the system text displayed in the user interface is displayed with a second font different from the first font.  
Wilson discloses wherein the system text displayed in the user interface is displayed with a first font(e.g., user interface scree 16702 as shown in Fig. 14U; paragraph [0504]), and the one or more programs further include instructions for:
after displaying the user interface with the system text displayed with the first font, receiving, via the one or more input devices, a request to edit the user interface (paragraph [0509]); 
in response to receiving the request to edit the user interface, displaying, via the display generation component, an editing user interface for editing the user interface (paragraph [0509]);
 while displaying the editing user interface, receiving, via the one or more input devices, a second sequence of one or more user inputs; 
in response to receiving the second sequence of one or more user inputs, selecting a second font for the system text(paragraph [0509]); and 
after selecting the second font for the system text, displaying the user interface, wherein the system text displayed in the user interface is displayed with a second font different from the first font (paragraph [0509]).  Examiner’s Note: As described in paragraph [0509], the user taps the watch face or a specific cardinal number  to display an editing interface. The user uses  a rotatable input mechanism of device 14000 in order to change the font or color setting by scrolling through settings.
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the context-specific user interfaces device of Wilson with the user interface of Baer for making it easier to change characteristics of the user interface.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Wilson to obtain the invention as specified in claim 184. 
Per claim 185, Baer discloses the computer system of claim 168, but does  not expressly disclose wherein the system text displayed in the user interface is displayed with a first color, and the one or more programs further include instructions for: 
after displaying the user interface, with the system text displayed with a first color, receiving, via the one or more input devices, a second request to edit the user interface; 
in response to receiving the second request to edit the user interface, displaying, via the display generation component, an editing user interface for editing the user interface; 
while displaying the editing user interface, receiving, via the one or more input devices, a third sequence of one or more user inputs;
 in response to receiving the third sequence of one or more user inputs, selecting a second color for the system text; and 
after selecting the second color for the system text, displaying the user interface, wherein the system text displayed in the user interface is displayed with a second color different from the first color.  
Wilson disclose wherein the system text displayed in the user interface is displayed with a first color(paragraphs [0507-0508]), and the one or more programs further include instructions for: 
after displaying the user interface, with the system text displayed with a first color, receiving, via the one or more input devices, a second request to edit the user interface(paragraph [0509], “In some embodiments, a user may set the font settings or color settings of the device from an edit interface. For example, a user may apply a hard-press to the clock face of interface 16702 to activate an edit state. In the edit interface, a user may tap the clock face or a specific cardinal number to select one or more of the cardinal numbers. The selected one or more cardinal numbers may be highlighted in any suitable manner, including by being displayed in a larger size, to indicate that the one or more cardinal numbers are selected for editing …. “); 
in response to receiving the second request to edit the user interface, displaying, via the display generation component, an editing user interface for editing the user interface(paragraph [0509]); 
while displaying the editing user interface, receiving, via the one or more input devices, a third sequence of one or more user inputs (paragraph [0509], “ …While the one or more cardinal numbers are selected for editing, the user may rotate a rotatable input mechanism of device 14000 in order to change the font or color setting by scrolling through settings. The setting may be arranged in an ordered progression such that the user may scroll through the available choices …“);
 in response to receiving the third sequence of one or more user inputs, selecting a second color for the system tax(paragraph [0510] ); and 
after selecting the second color for the system text, displaying the user interface, wherein the system text displayed in the user interface is displayed with a second color different from the first color(paragraph [0510] ).  
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the context-specific user interfaces device of Wilson with the user interface of Baer for making it easier to change characteristics of the user interface.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer and Wilson to obtain the invention as specified in claim 185. 
Claims 189 is  rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (Hereinafter, Baer, US 2018/0246635 A1) in view of Ko et al. (Hereinafter, Ko, US 2018/0329587 A1), and further in view of King et al.(Hereinafter, King, US 2016/0259518 A1).
Per claim 189, Baer and Ko disclose the computer system of claim 188, but does not expressly disclose wherein the determination about a set of characteristics of the media item includes a determination that displaying the system text behind the foreground element would not obscure more than a threshold amount of the system text.  
King discloses wherein the determination about a set of characteristics of the media item includes a determination that displaying the system text behind the foreground element would not obscure more than a threshold amount of the system text (paragraphs [0009-0010], [0390-0391], [0398]).  
It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the visual feedback device of King with the user interface of Baer and Ko for making it less cumbersome to make user interface manipulations as suggested by King (paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baer, Ko, and King to obtain the invention as specified in claim 189. 
Allowable Subject Matter
Claims 190-191 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173